Landis, Judge:
The above-entitled protest has been submitted for decision on the following stipulation of counsel for the parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
_ That the items marked “A”, and checked AO (Comm. Spec’s initials) by Commodity Specialist Alex Olenick (Comm. Spec’s name) on the invoices covered by the protest enumerated above, and assessed with duty at 900 per dozen and 9 per centum ad valorem under the provisions of paragraph 384, Tariff Act of 1930, as modified consist of telephone locks of plate or disc tumbler construction.
That locks of plate or disc tumbler construction were held not to fall within the tariff designation locks of pin tumbler or cylinder construction within said paragraph 384 in Shriro Trading Corp. v. United States, C.D. 2669.
That said telephone locks are in fact of plate or disc tumbler construction, and are not cabinet locks or padlocks, and are in chief value of zinc.
That said merchandise is claimed properly dutiable as articles, not specially provided for, wholly or in chief value of zinc within paragraph 397 of said Act, as modified, at 19 per centum ad valorem.
That the record in C.D. 2669 be incorporated and made a part of the record in the protest enumerated above and that the protest be deemed submitted on this stipulation, the protest being limited to the items marked with the letter “A”, as aforesaid, and abandoned as to all other items.
Accepting the stipulation as an agreed statement of facts, we find and hold, as alleged by the plaintiff, that the items, marked with the letter “A” and initialed AO by Commodity Specialist Alex Olenick on the invoice, are properly dutiable as articles or wares, not specially provided for, composed wholly or in chief value of zinc, under paragraph 397 of the Tariff Act of 1930, as modified by T.D. 54108, at the rate of 19 per centum ad valorem.
To the extent indicated the specified claim in this protest is sustained. All other claims as to all other merchandise, having been abandoned, are dismissed.
Judgment will be rendered accordingly.